Opinion issued January 14, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00889-CR
                             NO. 01-13-00890-CR
                          ———————————
                  MARLIN RAY MCDOWELL, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 262nd District Court
                           Harris County, Texas
                  Trial Court Cause No. 1366053, 1366054


                         MEMORANDUM OPINION

      Appellant, Marlin Ray McDowell, pleaded guilty, without an agreed

recommendation, to the felony offense of robbery.      TEX. PENAL CODE ANN.

§ 29.02 (West 2011). On January 28, 2013, the trial court found appellant guilty
and sentenced him to twenty-five years’ confinement. On September 30, 2013,

appellant filed a pro se notice of appeal. We dismiss the appeal.

      Appellant did not file a motion for new trial or a motion for extension of

time to file his notice of appeal. See TEX. R. APP. P. 26.2(a)(2), 26.3(b); Olivo v.

State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (requiring both notice of

appeal and motion for extension to be filed within 15 days of original due date for

notice of appeal). Therefore, appellant’s notice of appeal was due on or before

February 27, 2013. See TEX. R. APP. P. 26.2(a)(1).

      A notice of appeal that complies with the requirements of Texas Rule of

Appellate Procedure 26 is essential to vest this court with jurisdiction. See Slaton

v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). The Court of Criminal

Appeals has expressly held that without a timely filed notice of appeal we cannot

exercise jurisdiction over an appeal. See Olivo, 918 S.W.2d at 522; see also

Slaton, 981 S.W.2d at 210. Because appellant’s September 30, 2013 notice of

appeal was untimely, we have no basis for jurisdiction over this appeal. See

Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at 523.

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.




                                         2
                                PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3